Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-10 are pending and are being examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a written description rejection.

Scope of the claimed antibodies and description in specification
	The claims are directed to a genus of anti-CKAP4 monoclonal antibody that binds to a specific region on CKAP4 that can be used as a therapeutic agent for cancer.  The Specification only described an anti-CKAP4 monoclonal antibody that recognizes at least a part of a region from position 503 to 524 of an amino acid sequence shown in SEQ ID NO: 1 (the amino acid sequence of CKAP4) as an epitope. 
State of the Relevant Art
By the time of the filing of the instant application, it was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope. E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33; (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1). Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences. Id. at Section 4. All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody. Id. at Section 4. 
Antibody binding to the same antigen, or even the same epitope on that antigen, can be accomplished with an impressively wide variety of antibody structures, even when the antibodies are limited to those from a particular source (Gershoni et al., Epitope Mapping, Biodrugs 2007; 21 (3): 145-156pg 146 section 1.1). The skilled artisan therefore understood that antibodies from a variety of different sources may bind the same antigen and even mediate the same functional effects, but differ widely in the details of the structure of their antigen-binding sites, particularly in the amino acid sequence and length of VH-CDR3. 
Further, it is not possible to predict the amino acid sequence when an epitope is recited, because there are many different epitope arrangements, such as linear and discontinuous epitopes that is dictated by the unique interaction between an antibody and its cognate epitope (Blythe et al., Benchmarking B cell epitope prediction: Underperformance of existing methods, Protein Science (2005), 14:246–248 pg. 246) . 3D structural analyses of antibody-epitope binding highlighting that the deficiency in the ability to predict the structural features of an antibody when the epitope is disclosed (Schreiber et al.,3D-Epitope-Explorer (3DEX): Localization of Conformational Epitopes within Three-Dimensional Structures of Proteins, Wiley Interscience, 42–44, 60596, pg 879).  
Anti-CKAP4 antibodies are known in the arts (Chavda pg. 3), however, their binding epitopes cannot be predicted based on the antibody sequences.  
 Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
For all of the reasons presented above, one of skill in the art would not know if the anti-CKAP4 antibody, encompassed by the claims that meet the structural requirements of the claim would also be able to specifically bind any of the epitope regions (claim 1 i-v) with SEQ ID NO: 1. Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.
The claims are directed to at least a part of a region that recognizes at least a part of a region from position 503 to 524 of an amino acid sequence shown in SEQ ID NO: 1 (the amino acid sequence of CKAP4) as an epitope. However, this is not sufficient to permit a skilled artisan to envision the structural features of the genus of anti-CKAP4 monoclonal antibody that can bind to the recited regions. 
If a skilled artisan were to perform an experiment capable of verifying anti-CKAP4 monoclonal antibody epitope binding, they would need to determine the antibody structure of the antibodies that could bind to the claimed protein region. 
Due to the unpredictability of related to determining the common structural feature of the claimed genus of anti-CKAP4 antibody based on defining the epitopes of as listed in claim 1 (i-v), in terms of anti-CKAP4- epitope binding, claims 1-6 and 8-10 lack written description and Applicant was not in possession of the invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-10 are rejected under 35 U.S.C 103 as being unpatentable over Chavda B et al. BMC Biochemistry, 2017, 18:13, (hereafter “Chavda”), in view of Kikuchi A et al. (WO2016136372, IDS entered on 3/24/2020).  US20180037649 (hereafter “Kikuchi’’) is used as an English translation for WO201636372.
Regarding instant claims 1-6 and 8-10, Chavda teaches anti-CKAP4 polyclonal antibodies which bind to epitope residues 500-550 of SEQ ID NO:1 (Chavda, Materials and Methods section, pg.3). 
Chavda does not teach the use of a monoclonal anti-CKAP4 antibody, it does not teach the use of anti-CKAP4 monoclonal antibody as an antitumor drug, it does not teach the use of the anti-CKAP4 antibody for the treatment of lung, pancreatic or esophageal cancer, it does not teach a method of using anti-CKAP4 monoclonal antibody binding to epitope regions (i-v) of SEQ ID NO:1 for the production of an anti-tumor drug, it does not teach the administration of anti-CKAP4 antibody to a cancer patient, and it does not teach a method for measuring CKAP4 using an anti-CKAP4 monoclonal antibody. 
However, these deficiencies are made up for by, Kikuchi.
Kikuchi teaches the administration of a humanized, anti-CKAP4 monoclonal antibody of IgG isotype (pg. 6, Detailed Description of the Embodiment, [Active Ingredients]). Kikuchi teaches the utilization of anti-CKAP4 monoclonal antibody as an anti-tumor drug for the treatment of lung cancer (pg. 1, [0018], Means for Solving the Problem), and it teaches a method of using an anti-CKAP4 antibody for the production of an anti-tumor drug ((pg.7 [0018-0019]). Kikuchi teaches a method of treating a tumor and treating a patient with a tumor using anti-CKAP4 monoclonal antibody (pg6 [0107])). Kikuchi teaches a method of measuring CKAP4 using anti-CKAP4 antibody ((pg8 [0141])). Kikuchi teaches a method for measuring CKAP4 using anti-CKAP4 via antibody capture in immunoprecipitation (pg.10, Table 1). Kikuchi teaches that monoclonal antibody that binds to the extracellular domain, position-128 to position-503, of human CKAP4 would be a good antitumor agent (paragraphs 0103 and 0104). Furthermore, Kikuchi describes the production of antibodies targeting the extracellular domain, interrupting the Dkk-CKAP4 binding, decreasing cellular proliferation (pg.13, [0188]). 
Regarding claims 1-6 and 8-10, it would be obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the anti-CKAP4 polyclonal antibody that binds to residues 500-550 of Chavda, to generate a monoclonal that binds to the extracellular domain of CKAP4 of Kikuchi in order to generate a monoclonal antibody that binds to residues 500-550, including residues 500-525. The monoclonal antibody that binds to residues 500-525 of CKAP4 of modified Chavda and Kilkuchi can be used in (1) a method for detecting CKAP4 for diagnosis, and (2) in a method of treating lung cancer because Kilkuchi teaches that contacting a CKAP4 antibody with a sample to detect CKAP4 expression, and the interruption of CKAP4 binding results in decreased cellular proliferation, hence, decreasing tumorigenesis. It would be obvious that one would expect the predictable result of detecting CKAP4 expression in a sample, and a method of treating cancer comprised of administering the monoclonal anti-CKAP4 antibody, including a monoclonal antibody that binds residues 500-525 of modified Chavda and Kilkuchi. One would be motivated to do so with a reasonable expectation of success to modify the anti-CKAP4 polyclonal antibody that binds to residues 500-550 of Chavda, to generate a monoclonal that binds to the extracellular domain of CKAP4 of Kikuchi in order to generate a monoclonal antibody that binds to residues 500-550, including residues 500-525, because Chavda teaches that anti-CKAP4 polyclonal antibodies that bind to residues 500-550, and Kikuchi teaches generating monoclonal antibodies that binds to the extracellular domain of CKAP4 in a method of detecting CKAP4 expression and a method of treating cancer. This modification would provide increased overall survival and progression free survival in lung cancer patients as taught by Kikuchi.
				Conclusion

No Claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREEN ATTARAN whose telephone number is (571)272-1345. The examiner can normally be reached M-Th 8am-5pm PST and every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205 . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHIREEN ATTARAN/Examiner, Art Unit 1643              

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643